Title: To James Madison from Sylvanus Bourne, 3 July 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam July 3d. 1807.

Inclosed I send you the Leyden Gazette for the last month & to the contents of the news they contain I have to add an acct. which reached us yesterday by the post from Constantinople that a revolution has lately been effected there.  The Grand Sultan & forty of his Ministers being of what is called the french Party had been massacred & Mustapha (Nephew of the late Sultan) placed on the throne.  It appears that this Revolution was not effected by a popular Emeute or Insurrection but within the Circle of the Court & by that part of the Administration which was more favorable to the English & Russians than to the French Cause.  These sudden & important changes which so frequently occur on the political theatre tend to Increase the difficulty of finding that base on which an arrangement between the Contending Parties is to be brought about.  Indeed it seems as if a political earthquake or some more terrible Shock of Elements must take place in order to restore Europe to its wonted Equilibrium.  With great Respect I am Sir yr ob Serv

S Bourne

